Exhibit No. 10.102

 

OPTION PURCHASE AND SALE AGREEMENT

 

Option Purchase and Sale Agreement (this “Agreement”), dated as of August 6,
2004, by and between Russ Berrie and Company, Inc. (the “Company”) and Sidney
Slauson (the “Optionee”).

 

WHEREAS, on the terms and conditions contained in this Agreement, the Optionee
agrees to sell, and the Company agrees to purchase, the options to purchase
shares of Common Stock, stated value $0.10 per share, of the Company (“Common
Stock”) held by the Optionee indicated on Schedule I hereto (the “Options”) for
the Aggregate Option Purchase Price set forth thereon.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the Company and the Optionee hereby agree as follows:

 

ARTICLE I
PURCHASE OF OPTIONS

 

On the terms and subject to the conditions contained in this Agreement, in
consideration of the surrender for cancellation of the Options set forth on
Schedule I by the Optionee, the Company shall, upon such surrender, pay to the
Optionee, by check, the amount indicated for such Optionee on Schedule I hereto
as the Aggregate Option Purchase Price (which price shall be determined after
deduction of applicable withholding amounts from the Pre-Tax Aggregate Option
Purchase Price, as indicated on Schedule I hereto).

 

ARTICLE II
ACKNOWLEDGEMENTS AND REPRESENTATIONS

 

By executing and delivering this Agreement, the Optionee represents,
acknowledges and agrees that:

 

2.1                                 Upon the Company’s payment to the Optionee
of the Aggregate Option Purchase Price set forth on Schedule I: all such Options
and related option agreements with respect to such Options will be cancelled and
Optionee will have no right to purchase shares of Common Stock under the
cancelled Options or the cancelled option agreements;

 

2.2                                 The Company will be entitled to withhold
from the Pre-Tax Aggregate Option Purchase Price indicated on Schedule I the
amount necessary to satisfy the amount of taxes required to be withheld under
applicable law;

 

2.3                                 The Optionee is relying on his or her or own
business judgment and knowledge concerning the business, financial condition and
prospects of the Company in making the decision to sell the Options.  The
Optionee acknowledges that no person has been authorized to give any information
or to make any representation relating to the Options or the Company, and, if
given or made, information received from any person and any representation, may
not be relied upon as having been authorized by the Company or any person acting
on its behalf.

 

2.4                                 There is no assurance that any options will
be granted to Optionee in the future.

 

2.5                                 Optionee gives up his or her entire
ownership interest in the Options listed on Schedule I hereto.

 

--------------------------------------------------------------------------------


 

2.6                                 Any portion of an option to purchase shares
of Common Stock held by the Optionee that is not being sold by the Optionee to
the Company pursuant to this Agreement (“Remaining Options”) shall remain
subject to the terms and conditions of its original grant, including, but not
limited to, the vesting schedule, as if the original grant were solely for the
Remaining Options (except that with respect to the vesting schedule, any portion
of an option that was vested on the date of this Agreement shall remain vested
thereafter).

 

2.7                                 Optionee has full power and authority to
sell the Options, and such Options are free and clear of all security interests,
liens, restrictions, charges, encumbrances, conditional sales agreements or
other obligations relating to their sale or transfer, other than pursuant to the
applicable option agreements, and the Options are not subject to any adverse
claims.

 

2.8                                 Upon request, Optionee agrees to execute and
deliver any additional documents deemed by the Company to be necessary or
desirable to complete the purchase of the Options.

 

ARTICLE III
MISCELLANEOUS

 

3.1                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New Jersey
without giving effect to conflicts of law principles thereof.

 

3.2                                 Notices.  Any notice, request, instruction
or other document to be given hereunder by any party to the other shall be in
writing and delivered personally or sent by registered or certified mail,
postage prepaid, if to the Company, addressed to the Company at 111 Bauer Drive,
Oakland, New Jersey 07436, Attention:  John Wille, Chief Financial Officer, and
if to the Optionee, addressed to such Optionee c/o the Company, or to such other
persons or addresses as may be designated in writing by the party to receive
such notice.

 

3.3                                 Entire Agreement, etc.  This Agreement (a)
constitutes the entire agreement, and supersedes all other prior agreements,
understandings, representations and warranties, both written and oral, between
the parties, with respect to the subject matter hereof, and (b) is for the
benefit only of the parties hereto and is not intended to create any obligations
to, or rights in respect of, any persons other than the parties hereto.

 

3.4                                 Amendments and Waivers.  This Agreement may
not be modified or amended except by a written instrument signed by authorized
representatives of all parties affected by such modification or amendment and
referring specifically to this Agreement.  No waiver of any breach or default
hereunder shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach of the same or similar nature.

 

3.5                                 Assignment.  This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of each of the
parties hereto, but no party shall have either the right or the power to assign
or delegate any rights or obligations hereunder without the prior written
consent of the other party.

 

3.6                                 Severability.  If any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby and shall continue in full force and effect.

 

--------------------------------------------------------------------------------


 

3.7                                 Counterparts; Facsimilies.  For the
convenience of the parties hereto, this Agreement may be executed in
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.  A
signature of this Agreement by facsimile shall be deemed an original signature.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto on the date first hereinabove written.

 

 

 

RUSS BERRIE AND COMPANY, INC.

 

 

 

 

 

By:

/s/ JOHN D. WILLE

 

 

Name:

John D. Wille

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

OPTIONEE

 

 

 

/s/ SIDNEY SLAUSON

 

 

Sidney Slauson

 

--------------------------------------------------------------------------------


 

RUSS BERRIE AND COMPANY, INC.

OFFER TO SELL TO COMPANY

OPTIONS ISSUED “OUTSIDE” OF THE PLANS

SCHEDULE I

 

Name:  Sidney Slauson

 

 

 

Option
Grant
Date

 

Number of
Options
Surrendered

 

Option
Exercise
Price

 

Option
Purchase
Price
Per
Share

 

Pre-Tax
Aggregate
Option
Purchase
Price

 

Aggregate
Withholding
Amount

 

Aggregate
Option
Purchase
Price

 

 

 

 

 

 

 

 

 

 

 

 

 

25

%

 

 

Vested Options:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Options granted on:

 

5/7/2003

 

2,000

 

$

33.72

 

$

2.00

 

$

4,000.00

 

$

1,000.00

 

$

3,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unvested Options:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Options granted on:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

2,000

 

 

 

 

 

$

4,000.00

 

$

1,000.00

 

$

3,000.00

 

 

--------------------------------------------------------------------------------

 